Eish, O. J.
In. an action against a street-railway company the petition, in substance, alleged, that within a month prior to the filing of the suit, and. at a stated place in the county of defendant’s domicile, plaintiff’s minor child was wantonly pushed from a moving ear on defendant’s line of road by a person who at the time was “in the employment and service of the defendant company on that car, thereby causing the child to fall upon defendant’s track and the car to run over and crush his leg.” The child’s life expectancy, and his earning capacity and the diminution thereof by reason of the injury, and the amount of damages sustained by the plaintiff, were alleged. Held, that a cause of action was set forth, and it was error to dismiss the petition on general demurrer. Lindsay v. R. Co., 46 Ga. 448; Central Railroad v. Smith, 69 Ga. 268 (2) ; Smith v. Railway Co., 100 Ga. 96; Brunswick Railroad Co. v. Bostwick, Ib. 96; Savannah Ry. Co. v. Godkin, 104 Ga. 655 (1).

Judgment reversed.

All the Justices concur.